By the Court.
The defendant, having prevailed upon his exceptions in this court, is entitled to costs here, to be deducted from the plaintiff’s ’ costs in the court below, even though the plaintiff finally prevail in the case. This rule may be esteemed, in terms, perhaps, somewhat different from that laid down by this court in 1 Aik. 409, but is certainly not different in principle. The rule here declared has been practiced upon for many years past, in taxing bills of cost in this court, and is believed to be more equitable and more salutary, than to have the right of the party, prevailing in this court, to recover cost, depend upon his ultimately prevailing in the suit. But we do not allow him an execution for costs immediately upon his prevailing in this court, but only the right to deduct his costs of this court, upon the ultimate taxation, if the other party finally prevail.